Citation Nr: 9925289	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1941 to October 1945.  He died on 
January [redacted], 1996.  The appellant is the widow of the 
deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the case in 
November 1998, and following completion of the requested 
development, the case was returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1941 to 
October 1945.

2.  His service medical records are presumed lost and are 
unavailable for purposes of the adjudication of the 
appellant's claim for death benefits.  Efforts undertaken by 
the RO to obtain these records from the National Personnel 
Records Center produced negative results.

3.  The veteran died on January [redacted], 1996, at the age 
of 75, due to dilated cardiomyopathy due to or the consequence of 
atherosclerotic heart disease, due to or the consequence of 
diabetes mellitus.  Renal failure, gastrointestinal bleeding, 
and pneumonia were listed on the death certificate as 
significant conditions that contributed to the veteran's 
death.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to any of the 
medical conditions listed on the death certificate as 
diseases that either directly caused his death or contributed 
to it.

5.  The appellant has presented no competent medical evidence 
linking the causes of the veteran's death to any event or 
etiology in service, to include his service-connected PTSD or 
the medications he took during his lifetime to treat his 
PTSD.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial step in the adjudication of claims and appeals is 
to determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.
To establish entitlement to service connection for the cause 
of a veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The veteran expired on January [redacted], 1996, at the age of 75; 
the death certificate indicated that the immediate cause of 
death was dilated cardiomyopathy due to or the consequence of 
atherosclerotic heart disease, due to or the consequence of 
diabetes mellitus.  Renal failure, gastrointestinal bleeding, 
and pneumonia were listed on the death certificate as 
significant conditions that contributed to the veteran's 
death.  The record reflects that he was an inpatient at the 
Baptist Medical Center (BMC) at the time of his death.

Terminal hospital records obtained from BMC indicated that he 
was admitted to that facility on January 6, 1996, with 
community acquired right upper lobe pneumonia, right pleural 
effusion, and acute renal failure.  It was noted that he had 
a prior medical history of a nonfunctioning left kidney and a 
history of nephrolithiasis with obstructive uropathy in the 
past.  During his period of hospitalization, he developed 
several episodes of melena beginning on January 9th.  A 
colonoscopy was performed on the 10th and that study showed 
no mucosal pathology, however, dark heme was present in the 
cecum.  It was felt that he had lower gastrointestinal 
bleeding (GI) and as a result, he underwent blood transfusion 
on the 11th of January.  An angiogram performed on the 15th 
showed puddling of contrast in the middle colic distribution 
of the hepatic flecture; a subtotal colectomy and 
ileoproctostomy were performed later that same day to treat 
that condition.  On January [redacted], he had a consultation for 
relative hypotension and an echocardiogram taken at that time 
showed severe left ventricular systolic dysfunction.  Two 
days later, on January [redacted], 1996, the veteran went into 
atrial fibrillation and as a result, he was placed on a ventilator.  
The next day, January [redacted], he went into cardiac arrest and 
past away.  No autopsy was performed at the family's request.

The final discharge diagnoses recorded on BMC's terminal 
hospital report were probable gram negative pneumonia, right 
transudative pleural effusion, acute renal failure, chronic 
renal insufficiency, angiodysplasia of the colon with lower 
GI bleed, subtotal colectomy secondary to chronic renal 
insufficiency, chronic duodenal ulcer with bleeding, anemia 
secondary to GI blood loss, severe congestive heart failure 
secondary to severely dilated cardiomyopathy, respiratory 
failure, and atrial fibrillation.

Pursuant to the Board's remand instructions of November 1998, 
the veteran's claims folder, which included the 
aforementioned terminal hospital reports from BMC as well as 
private medical records from the veteran's treating 
physicians, including Drs. Hahn and Wilensky, dated in the 
1989 to 1995 time period, and VA compensation examination and 
outpatient reports dated in the 1990s were referred to a VA 
physician employed at the VA Medical Center in Birmingham, 
Alabama, for a medical opinion addressing the causes of his 
death, as reflected by the appellant's allegations - claim of 
possible connection between any of those causes and the 
veteran's service-connected post traumatic stress disorder 
(PTSD), his only service-connected disability.  The report of 
the medical opinion, dated April 13, 1999, detailed the 
following medical history:

In the chart, there is a psychiatric 
evaluation from January of 1995.  At that 
time, he was given a diagnosis of [PTSD].  
It is noted in the chart that he had been 
placed on Librium or Chlordiazepoxide 30 
to 40 mg per day in the early 1960's.  On 
his presentation in the 1980's, hospital 
notes are available that indicate that he 
acknowledged a nerve problem.  Neither 
[PTSD] nor Librium are recognized to be 
cause of the factors in diabetes or 
coronary artery disease.

The patient's presentation with coronary 
artery disease and atherosclerosis was on 
April 30, 1989, when he presented to 
[BMC] with an acute myocardial infarction 
and pulmonary edema, requiring 
intubation.  At that time, he was noted 
to have severe left ventricular 
dysfunction, as well as lipid 
abnormalities.  He sustained an acute 
inferior myocardial infarction at that 
time and on catheterization, was 
described as having severe left 
ventricular dysfunction with significant 
coronary artery disease at that time, of 
cardiac catheterization on May 2, 1989.  
At that time, he was noted also to have 
hyperlipidemia and some renal 
insufficiency, but I see no evidence of 
diabetes until a chart note of 1993.  At 
that time, he [was] on a diabetes 
medication, the exact onset presumably 
was on DiaBeta 1/2 tablet per day, 
presumably his diabetes had been 
recognized in the interim.

Based on the above, the VA physician responded in the 
following manner to the question of whether the veteran's 
PTSD had anything to do with the causes of his death in 
January 1996:

There is no recognized association 
between [PTSD] and coronary 
atherosclerosis.  Further, there is no 
recognized association between [PTSD] and 
renal failure or pneumonia.  At surgery, 
he was noted to have some angiodysplasia, 
which was not noted to be associated, 
either.

In closing, the VA physician concurred with the causes of 
death listed on the death certificate and, as to the etiology 
of the veteran's coronary artery disease, she listed several 
factors which contributed:

1.  Positive family history in terms of 
his mother and brother.

2.  He had smoked for several years.

3.  Elevated lipids or cholesterol, which 
may have not been noted prior to that 
presentation.  Medical record also 
indicates that he was suspected of having 
hypertensive heart disease which, he was, 
in fact, hypertensive on numerous visits 
and required medications to control his 
blood pressure.

As mentioned above, the veteran's only service-connected 
disability was PTSD, rated 10 percent disabling from June 1, 
1994.  His service department records on file indicated that 
he had a short, but distinguished career in the Army during 
World War II.  In fact, although his duty assignment was non-
combat related (he was driver for his unit's commanding 
officer), he was awarded the Philippine Liberation Medal with 
Two Bronze Stars and the Good Conduct Medal.  Moreover, based 
on the medical information on file, he was exposed to many 
traumatic incidents during his service, the impact of which 
resulted in the award of service connection for PTSD many 
years later.

However, the claims file reflects that development efforts 
undertaken by the RO to obtain the veteran's service records 
from National Personnel Records Center (NPRC) were 
unsuccessful.  NPRC notified the RO on several occasions that 
no medical records were available due apparently to the 1973 
fire at NPRC's records storage facility.

In attempting to reconstruct what happened to him in service, 
the Board notes that the record reflects that the veteran 
informed the RO in August 1994 that he was treated for an eye 
condition in July 1945.  In addition, the record reflects 
that he had claimed entitlement to service connection for a 
nervous condition, which was eventually awarded as PTSD, as 
noted above.  Moreover, the Board observes that although his 
service medical records are unavailable, the file details 
that NPRC told the RO that morning reports from his unit 
confirmed that he was hospitalized in July 1945 for an 
unspecified medical condition.  Based on his reported history 
cited above as well as other records on file that reflect 
that he was treated in service for a flashburn injury to his 
face, which include a letter showing that his commanding 
officer requested in July 1945 that he be provided a pair of 
sunglasses, the Board will presume that he was in fact 
treated for an eye condition.  The fact that he suffered from 
a nervous condition later in life as a result of his service 
is conceded based on the service connection award for PTSD.  
He never claimed during his lifetime that he had any other 
injury or disease as a result of his World War II-era 
military service.

While the Board in the preceding paragraph has attempted to 
reconstruct the events of the veteran's military service 
based on the available evidence, there is simply no other 
direct or circumstantial evidence, e.g., the information 
cited above which clearly corroborates a history positive for 
some kind of eye injury treated in service, showing treatment 
for any other injury or disease in service or for many years 
thereafter.  Moreover, assuming without deciding that 
application of 38 U.S.C.A. § 1154(b) (West 1991) would be 
germane to this case, the Board observes that given that this 
is a cause of death case, the underlying issues on appeal 
concern whether one or more of the diseases listed as causing 
the veteran's death can be etiologically linked to a similar 
or related disease process that is of either incurred, 
aggravated or presumptive origin to his military service.  
Hence, a factual matter related to any combat related events 
of the veteran's service is not actually in dispute here 
because the medical evidence shows that all of the medical 
conditions and diseases treated after service had their onset 
many years distant from his military service.  Further, the 
April 1999 VA medical opinion found no relationship between 
any of the causes of the veteran's death and his service-
connected PTSD.  Thus, even if application of section 1154(b) 
was required, it provides no basis to well ground this claim 
in the complete absence of any competent medical evidence 
linking one or more of the causes of the veteran's death to 
his military service, or treatment for any condition therein, 
or to his service-connected PTSD.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for the cause of the veteran's 
death well grounded.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill well-grounded-claim requirements for 
veterans benefits).  As detailed above, there is no competent 
medical evidence of record which shows an etiological 
relationship between a condition the veteran might have been 
treated for in service and the subsequent development of the 
multiple medical conditions treated many years after service 
and noted on the death certificate as playing a role in the 
cause of his death in January 1996.  Moreover, the appellant 
has provided no competent medical evidence in support of her 
claim that the medical care provided to the veteran by VA in 
connection with his PTSD caused or contributed to his death, 
to include the medications he took during his lifetime to 
treat his PTSD symptoms.  The April 1999 VA medical opinion 
cited above makes clear that an etiologic relationship 
between the conditions that caused the veteran's death and 
his service-connected PTSD and/or medications for the same is 
not medically established; instead, the VA physician 
specifically cited to other risk factors such as his family 
history and smoking as the contributing factors for the 
underlying cause of his death by coronary artery disease.  
The heart disease is not shown by the evidence to have been 
present until many years after service, specifically, in 
1989.

In summary, no medical evidence of record links the diseases 
that caused the veteran's death to any event or etiology of 
service, to include his service-connected PTSD and the 
medications he took for same.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996) (with respect to medical nexus 
for well groundedness, the claimant must supply objective 
medical evidence to support claim); cf. Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (presentation of well-grounded 
claim triggers necessity to seek medical evidence to verify 
or not verify claim provided, medical evidence already of 
record supports claim on the nexus question).

The Board is aware of its heightened responsibility to 
explain its reasons and bases and to consider the benefit of 
the doubt in cases where a veteran's service medical records 
are presumed lost and unavailable, see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991), however, in the absence of competent 
medical evidence which links one or more of the causes of his 
death to his World War II-era military service, there is 
simply no adequate basis to award service connection for the 
cause of his death.  The Board does not wish to imply that 
the appellant's contentions are not credible, but reliance on 
her contentions alone to grant service connection could only 
be done by the Board's acceptance of (1) mere conjecture as 
to the actual incurrence of a disease or injury in service 
that is in some way related to the cause of his death many 
years later given that no records can be obtained to 
corroborate such a fact and (2) a layperson's opinion to 
provide the necessary link showing the incurrence of a 
disease process in service and its etiological relationship 
to the cause of the veteran's death.  As detailed above, the 
relevant caselaw requires that the "link" must be satisfied 
by competent medical evidence.  In this case, unfortunately 
for the appellant, there is none.  With these factors for 
consideration, the Board is of the opinion that it has done 
all it can to satisfy the duty to explain its reasons and 
bases under O'Hare, supra, and that case's progeny.

The Board has compassionately considered the appellant's 
contentions and statements on appeal, especially her 
statements detailing her late husband's meritorious service 
for the Nation during World War II and the difficulties he 
had adjusting to civilian life after service due to his PTSD, 
as well as the sacrifices her own family apparently endured 
as a result of the war, including the death of her brother in 
a German POW camp.  The appellant can rest assure that the 
Board appreciates her honesty in how she has prosecuted her 
claim for benefits and, in the opinion of the Board, her 
husband's and family's record of service in the United States 
Armed Forces during a time of great national peril is truly 
worth praising.  However, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With respect to these 
contentions, it is not shown by the evidence that the 
appellant has the requisite medical expertise or training to 
render a competent medical opinion on the cause of the 
veteran's death.  On the basis of the above findings, the 
Board can identify no basis in the record that would make 
this claim for service connection plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit at 92, 
Tirpak, at 610-11; and Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit another medical 
opinion, as was requested by her representative in the July 
1999 Statement of Accredited Representative in Appealed Case.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Development to such an end would in 
any case be of little value in light of the VA medical 
opinion already on file which fully addressed the critical 
questions relevant to the issue on appeal based on the 
available medical evidence.  The fact that the medical 
opinion is not favorable to the appellant's claim does not 
warrant obtaining another medical opinion in this case, as 
there appear to be no additional meaningful development of 
the record which would call for further review based on 
evidence previously unavailable to the VA physician who 
prepared the medical opinion in April 1999.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of any 
meaningful or relevant evidence that is available which might 
well ground this claim.

As detailed above, efforts undertaken by the RO to obtain the 
veteran's service medical records proved futile.  Also, the 
dispositive questions concerning the causes of the veteran's 
death have been addressed by the April 1999 VA medical 
opinion based on his medical history recorded at death, the 
facts of which are fully detailed by the evidence that is 
already on file.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995).  The result is the same.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

